Title: To Thomas Jefferson from George Weedon, 23 January 1781
From: Weedon, George
To: Jefferson, Thomas



Dear Sir
Fredericksburg Janry. 23d 1781

The Commissioners Appointed in the different Counties by the provision Act conceive by a Clause in the latter part of the law that their powers are at an End. I have however prevailed on them to Act till further Instructions from your Excellency can be obtained, and would
 thank you to forward them to me as early as possible. It may be Necessary for this department to Appoint Commissioners to all the Counties that have been Call’d on for the Protection of Potowmack and the Objects that Navigation affords. The Caroline Militia are Stationd at Port Royal with a View to Succour Potowmack, or Aid the lower Counties should the Enemy come into Rapahannock, they are pretty strong. The King George Militia are Stationd at Boyds Hole on Potowmack at which place is a good landing and about 20 Miles below Hunters works, they are 170 Strong tho’ badly Armed. The Stafford Militia are Stationd at Caves Ware-Houses on Potowmack Creek, Seven Miles from hence and the Nearest Navigable Water that makes out of the River, they are 200 Strong and very well Armed and equipt. The Spotsylvania and Orange Men, make one Regiment of 330 under the Command of Colo. Towles, and Stationd in this Town. The Augusta and Rockbridge Rifle men ware Quartered at Mr. Hunters Forge, but Baron-De-Steuben writing to be reinforced have detached them to his Aid, they ware near 500 strong. In Consequence of their being sent below, have call’d on Frederick, Barkley, and Shanandoah for 300 of their best Riflemen which I have reason to believe will turn out Volunteers, and join me in a few days. The Culpeper Militia I have Ordered down to take the place of those Detached. Prince William, and Fair Fax Counties lay immediately above us and on Potowmack River, Loudoun and Fauquier County, join on the back of them. Those Counties are not Call’d into the Field, but are Arranged and lay nearby at a short warning. Should the Enemy mean to Establish themselves below, further reinforcements can be drawn from this Quarter, and their places Supply’d by Loudoun and Fauquier who can join in two days. Each County complain Sadly of their deranged Situation with respect to Arms and Accoutrements but are making the best possible Shift we can, I have only to lament that our Military defences are not equal to the Spirit of the people, which on this Occation is pleasing among all ranks.
I am honored with your Excellencies letter 21st. Inst. I fearr it will not be possible to engage many recruits without the money, as the want of that Article is Generally the cause of their enlisting. I have the honor to be with high Esteem & Regd. yr. Excellencies Most Obt. Servt.

G. Weedon


Dr. Sir
Just as I was closeing this letter, received Baron Steuben’s Orders to discharge the Militia of Spotsylvania, Caroline, Stafford, King George and Orange. This shall be done as he directs, but would Submit it to your Excellency whether it would not be prudent to keep up, a defence here. The Culpeper Militia will only join to day, those I shall take the
 Liberty of Arranging, and Stationing here till further Orders, and should More force be Necessary below those men can go forward. I am with Esteem & Regd. yr. Excellencies Most Obt. St.
G Weedon

